Citation Nr: 0406890	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  98-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a higher initial (compensable) rating for 
bilateral hearing loss. 

2.  Entitlement to a higher initial rating for hypertensive 
coronary artery disease.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1971 
and from October 1977 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO), which granted service connection 
for hypertensive coronary artery disease, which was assigned 
a 30 percent rating; and granted service connection for 
hearing loss, which was assigned a noncompensable rating.  
Both were effective from September 22, 1997.  The veteran 
perfected an appeal as to the ratings assigned.  

In March 2000, the Board remanded the case to the RO for 
additional development, to include affording the veteran an 
opportunity to undergo new VA examination. 

In a December 2000 decision, the RO continued the 
noncompensable rating assigned for the hearing loss; and 
increased the rating assigned for the hypertensive coronary 
artery disease from 30 to 100 percent effective January 12, 
1998, and thereafter decreased to 60 percent effective August 
23, 2000.  However, since this increase did not constitute a 
full grant of the benefit sought, the evaluation issue 
remains in appellate status. AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing loss in the right ear and Level 
I hearing loss in the left ear throughout the appeal period.

2.  Prior to January 12, 1998, the veteran's medical record 
shows that the veteran's cardiac disability was manifested by 
stable angina with only occasional chest pain relieved by 
rest and medication, and his diastolic blood pressure was 90; 
he was not precluded from more than light manual labor; nor 
did he have cardiac enlargement.  

3.  From August 23, 2000, the veteran's medical record did 
not show there was chronic congestive heart failure; or that 
workload of 3 METs or less resulted in dyspnea, fatigue, 
angina, dizziness, or syncope; or that there was left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.




CONCLUSIONS OF LAW

1.  The criteria for a higher rating for bilateral hearing 
loss, now rated as zero percent disabling, have not been met 
at any time during the appeal period.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.87, Diagnostic Code 
6100, effective prior to June 10, 1999; 4.85, 4.86(b), Code 
6100, effective as of June 10, 1999 (2002).

2.  Prior to January 12, 1998, the criteria for a higher 
rating than 30 percent for hypertensive coronary artery 
disease, have not been met. 38 U.S.C.A. §§ 1155, (West 2002); 
38 C.F.R. §§ 3.321, Part 4, Diagnostic Codes 7005, 7007 
effective prior to, and as of, January 12, 1998.

3.  From August 23, 2000, the criteria for a higher rating 
than 60 percent for hypertensive coronary artery disease, 
have not been met.  38 U.S.C.A. §§ 1155, (West 2002); 38 
C.F.R. §§ 3.321, Part 4, Diagnostic Codes 7005, 7007 
effective prior to and as of January 12, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist an appellant in the development 
of a claim. Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claims here on appeal, and that the requirements of the VCAA 
have in effect been satisfied.

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in July 2001.  He was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to 
send the evidence needed relevant to the claim.  He has also 
been informed of what evidence was needed to substantiate his 
claim for an increased rating for the two disorders on appeal 
here.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
record reflects that the RO has made reasonable efforts to 
obtain relevant medical evidence adequately identified by the 
appellant in support of his claim.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.  The 
timing of the notice, after the adjudication appealed, did 
not prejudice the claims in any way because they have been 
readjudicated by the RO and the Board on their merits alone.

II.  Ratings for Bilateral Hearing Loss and for Hypertensive 
Coronary Artery Disease

The veteran is claiming that he is entitled to higher initial 
ratings than currently in effect for his service-connected 
bilateral hearing loss and for his hypertensive coronary 
artery disease.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward. See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Bilateral Hearing Loss

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness. 38 U.S.C.A. § 
1160(a); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110, effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, revised 
regulations may not be applied retroactively from the 
effective date unless those regulations specifically provide 
a retroactive provision. VAOPGCPREC 3-2000. 

Under the new regulations, the title of Table VI was changed 
from "Numeric Designations of Hearing Impairment" (38 C.F.R. 
§ 4.87 (1998)) to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination" (38 C.F.R. § 4.85 (2003)).  Moreover, Table 
VII reflects that hearing loss is now rated under a single 
Code, that of Diagnostic Code 6100, regardless of the 
percentage of disability. 

Effective June 10, 1999, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometric tests in the frequencies 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability from bilateral defective hearing, the rating 
schedule establishes 11 auditory acuity levels from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, Code 6100, 4.86, effective June 
10, 1999.

The amended regulations added two new provisions for 
evaluating veterans with certain exceptional patterns of 
hearing impairment that cannot always be accurately assessed 
under section 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience. See 64 Fed. Reg. 25,203 (May 11, 
1999).  There under, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. Tables VI-VII are unchanged.  38 C.F.R. § 4.86 
(a) (2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86 (b) 
(2003).

38 U.S.C.A. § 1160 (West 2003) was amended effective December 
6, 2002.  The amendment concerns certain cases involving 
paired organs and is not applicable to the current claim.

The veteran underwent a VA audiological evaluation in 
November 1997.  The pure tone thresholds in decibels at 1000, 
2000, 3000, and 4000 hertz, were as follows: in the right 
ear, 25, 20, 40, and 65 decibels, respectively; and in the 
left ear, 20, 25, 50, and 65 decibels, respectively.  The 
average pure tone threshold for the right ear was 38 decibels 
and for the left ear was 40 decibels.  The veteran had a 
speech discrimination score of 96 percent correct in the 
right ear and 92 percent correct in the left ear.  The 
examination report contains a summary of test results stating 
that the evaluation revealed a mild sensorineural hearing 
loss bilaterally.

Under table VI, these findings with respect to average pure 
tone threshold and speech discrimination score for the right 
and left ear, equate respectively to auditory level I in the 
right ear, and level II in the left ear. The auditory levels 
of I for the right ear and II for the left ear results in a 
zero percent evaluation for the bilateral hearing loss under 
table VII, as effective prior to June 10, 1999.  

The veteran underwent a VA audiological evaluation in August 
2000.  The pure tone thresholds in decibels at 1000, 2000, 
3000, and 4000 hertz, were as follows: in the right ear, 30, 
25, 45, and 70 decibels, respectively; and in the left ear, 
20, 25, 55, and 65 decibels, respectively.  The average pure 
tone threshold for the right ear was 43 decibels and for the 
left ear was 41 decibels.  The veteran had a speech 
discrimination score of 92 percent correct in the right ear 
and 100 percent correct in the left ear.  The examination 
report contains a summary of test results stating that the 
veteran had a moderate sensorineural type hearing loss at 
each ear; with a subjective tinnitus which was heard at each 
ear, reportedly constantly.  The examiner noted that these 
hearing test results were very similar to the ones obtained 
in November, 1997 at a previous examination.  

Under table VI, these findings equate to auditory level I in 
the right ear, and level I in the left ear.  The auditory 
levels of I for the right ear and I for the left ear results 
in a zero percent evaluation for the bilateral hearing loss 
under table VII, as in effect both prior to and as of June 
10, 1999.  

The veteran underwent a VA audiological evaluation in 
September 2003.  The pure tone thresholds in decibels at 
1000, 2000, 3000, and 4000 hertz, were as follows: in the 
right ear, 20, 25, 55, and 70 decibels, respectively; and in 
the left ear, 25, 30, 55, and 65 decibels, respectively.  The 
average pure tone threshold for the right ear was 43 decibels 
and for the left ear was 44 decibels.  The veteran had a 
speech discrimination score of 96 percent correct in the 
right ear and 100 percent correct in the left ear.  The 
examination report contains a summary of test results stating 
that the veteran had a moderate sensorineural type hearing 
loss in both ears; and that it was as likely as not that the 
hearing loss was initiated while the veteran served in the 
military.

Under table VI, these findings equate to auditory level I in 
the right ear, and level I in the left ear.  The auditory 
levels of I for the right ear and I for the left ear results 
in a zero percent evaluation for the bilateral hearing loss 
under table VII, as in effect both prior to and as of June 
10, 1999.  

The Board has also considered section 4.86(a) with respect to 
findings since June 10, 1999.  However, given that, the 
evidence does not reflect puretone thresholds of 55 dB or 
more at 1000, 2000, 3000, and 4000 Hertz, consideration of 
Table VIa is not warranted.  Consideration of section 4.86(b) 
is also not warranted, given that the evidence does not 
reflect a simultaneous puretone threshold of 30 dB or less at 
1000 Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz.

Based on the foregoing, the preponderance of the evidence is 
against a compensable disability rating for the veteran's 
bilateral hearing loss throughout the appeal period.

Furthermore, there is no evidence that the service-connected 
bilateral hearing loss, by itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  There is no 
showing that the veteran's hearing loss has required frequent 
hospitalizations for treatment.  Nor is there any showing 
that the hearing loss has resulted in marked interference 
with employment.  During a September 2002 VA examination, the 
veteran reported that he worked as a part-time dispatcher.  
Based on these considerations, the Board finds that the RO 
did not err in failing to refer this claim to the Director of 
the VA Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

The Board thus concludes that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of zero percent for bilateral hearing loss.  It follows that 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).

B.  Hypertensive Coronary Artery Disease

i.  Factual Background

The factual background pertinent to this claim is as follows.  
Service medical records shows that the veteran had 
significant cardiac complaints and treatment during his 
second period of service in the 1990's.  

The report of an October 1997 VA general examination reflects 
a history of coronary heart disease, with angina first 
diagnosed in 1987.  The report also reflects that the veteran 
had a long history of hypertension, mild, first diagnosed in 
1986.  The veteran reported that presently his angina was 
stable.  He reported that he had chest pain only 
occasionally, which was relieved by rest as well as by 
nitroglycerin.  He reported having shortness of breath on 
severe exertion but no paroxysmal nocturnal dyspnea.  He was 
currently taking aspirin, nitroglycerin, and Cardizem CD.

On examination, pulse rate was 76 beats per minute (bpm).  
His blood pressure was read three times and recorded as 
160/90, 162/90, and 164/90.  Examination of the heart showed 
point of maximum impulse not palpable.  S1 and S2 were 
normal, and no murmurs or gallops were heard.  The 
examination report contains a diagnosis of (1) coronary 
artery disease, he has stable angina, status post angioplasty 
in 1991; and (2) hypertension.  His blood pressure is mildly 
elevated.  Currently he is taking Cardizem.

The report of a January 1998 VA X-ray examination contains an 
impression of aortic arch is slightly prominent; no 
cardiomegaly; no acute infiltrate; no other gross 
abnormality. 

VA hospital records of treatment in September 1998 show that 
the veteran underwent an elective cardiac catheterization at 
that time.  That procedure revealed an ectatic PDA with 
discrete 90 percent stenotic lesion.  The left main had a 20 
to 30 percent stenosis.  The left anterior descending showed 
diffuse distal ectatic disease.  The left circumflex and OM 
had 60 percent stenosis.  The discharge diagnoses were (1) 
coronary artery disease, status post stent placement in 
pulmonary artery on September 28, 1998; (2) history of 
myocardial infarctions times two in 1991, status post 
angioplasty at time of myocardial infarctions; (3) 
hypercholesterolemia; and (4) hypertension.

Private medical records include a diagnostic imaging report 
in September 1998 that  contains an impression of 
scintigraphic findings consistent with a small area of 
ischemia involving the inferior portion of the 
interventricular septum.  LVEF equals 54 percent.  A 
diagnostic imaging report in December 1998 for examination of 
views of the chest contains findings of no pulmonary 
parenchymal consolidation or vascular congestion, and an 
impression of no evidence of acute process.  A separate 
diagnostic imaging report in December 1998 for examination of 
the left ventricle myocardium contains an impression of 
scintigraphic findings consistent with small area of ischemia 
involving the inferior portion of the interventricular 
septum.  LVEF equals 54 percent.

In a January 1999 statement, Gary T. Quiroga, M.D., noted the 
veteran had a history of coronary artery disease.  Based on 
clinical history and testing, Dr. Quiroga concluded that 
symptoms were a manifestation of angina, but that continuous 
left scapular pain was more likely not cardiac related.

The report of an August 2000 VA heart examination shows that 
the veteran reported that he had not been taking his blood 
pressure medication because his blood pressure had been 
stable.  He reported that his blood pressure three months 
before was 135/78.  The veteran complained of left-sided 
chest pain aggravated by exertion, and at rest.  On 
examination, blood pressure was 160/80, 140/78, and 124/74.  
Pulse was 80 bpm and 74 bpm.  No irregular heart beating was 
detected.  Respirations were 18 per minute.  

On examination of the cardiovascular system, the precordial 
area was normal to inspection and palpation.  S1 was normal, 
and S2 was physiologically split.  Murmurs, rubs and gallops 
were absent.  Upper and lower extremity arterial pulses were 
palpable.  No bruits were noted.  Examination of the upper 
and lower extremity pulses revealed 4/4 pulses in the 
femoral, popliteal, dorsalis pedis, and posterior tibial 
locations.  No varicosities were noted.  No chronic skin 
changes were noted involving the lower extremities.  Upper 
extremity arterial pulses were palpable.  Carotid pulses were 
4/4, and symmetrical bilaterally.  No bruits were noted.  The 
diagnoses were (1) ischemic heart disease, status post PTCA R 
coronary.  Status post PTCA and stent placement PDA branch of 
the right coronary; (2) hypertension.  No treatment at this 
time; and (3) hypercholesterolemia controlled with treatment.  

With respect to hypertension, the examiner noted that the 
veteran had been diagnosed with hypertension in 1985, and had 
started taking medication in 1987, but later discontinued.  
The examiner noted that during examination, blood pressure 
was initially elevated but returned to the normal range; and 
that no evidence of a heart murmur or cardiac enlargement was 
noted.  He also noted that the upper and lower extremity 
arterial pulses were normal and equal, and carotid pulses 
were normal with the absence of bruits.  The examiner 
summarized that the veteran was documented to have ischemic 
heart disease, and had had procedures performed on the right 
coronary artery and posterior descending artery.  The 
examiner noted that the veteran had been using nitroglycerin 
for chest pain, but that the veteran had a GERD type 
disorder, which could undoubtedly cause chest pain with 
characteristics of angina pectoris.  The examiner noted that 
a VA stress test performed in February 1998 showed that the 
maximum workload attained was 1 MET (metabolic equivalents).

In a September 2000 addendum to the August 2000 VA heart 
examination, the examiner from that examination provided the 
following measurements of the current level of physical 
activity expressed in METS at which cardiac symptoms develop: 
(1) personal activity, 7-8 METS; (2) occupational activity, 
4-5 METS; and (3) recreational activity, 4-5 METS.  The 
examiner also stated that the veteran (1) had chest pain with 
activity, (2) had no dyspnea, dizziness or syncope with 
activity, and (3) had no history of generalized fatigue.

The September 2000 report of a private Persantine dual 
isotope myocardial perfusion study revealed a medium to large 
size predominantly fixed inferior defect consistent with a 
prior myocardial infarction.  Gated analysis revealed 
inferior hypokinesis with calculated ejection fraction of 48 
percent.  The impression was (1) moderate to large size 
inferior myocardial infarction, and (2) mild LV dysfunction 
with inferior hypokinesis.

Private medical records show that in November 2000 the 
veteran underwent catheterization.  The report of that 
procedure noted objective evidence of ischemia, and that mid-
right coronary artery manifested 95 percent stenosis.  An 
office note one week later in November 2000 shows that 
hemoptysis had improved significantly.  The veteran 
complained of significant heartburn and left upper quadrant 
pain, especially after eating.  Otherwise he denied any chest 
pain or shortness of breath.  At that time his blood pressure 
was 140/100 and heart rate was 60 bpm and respiratory rate 
was 16 per minute.  His heart showed a normal S1 and S2 with 
regular rhythm and no significant murmurs.  Findings 
indicated an old inferior wall MI, unchanged from prior 
electrocardiograms.  The impression was that the veteran's 
coronary artery disease was stable.  Some symptoms were quite 
suggestive of gastroesophageal reflux disease.  

Echocardiography and Doppler testing in November 2000 
included the following findings.  Left ventricular wall 
thickness appeared normal.  Overall left ventricular systolic 
function appeared normal.  Some views suggested very mild 
inferior wall hypokinesis.  The remaining walls contract 
normally.  The left ventricular ejection fraction is 
estimated to be 55 to 60 percent.  There was no significant 
pericardial effusion.  There was mild artic regurgitation, 
trace to mild tricuspid and pulmonic regurgitation, and no 
other significant stenotic or regurgitant lesions noted.  An 
office note of the same day contains an impression that 
overall, the veteran seemed to be doing very well after his 
angioplasty, his atypical chest discomfort is unlikely to be 
of any significance and not related to his coronary disease, 
especially this early after revascularization.

The report of a September 2002 VA heart examination shows 
that the veteran reported that he was taking Tenormin and his 
blood pressure was ok.  He complained of left-sided chest 
pain.  On examination blood pressure was 120/72 sitting, 
120/70 supine, and 110/75 standing.  Examination of the 
cardiovascular system revealed that the precordial area was 
normal to inspection and palpation.  The PMI was located in 
the left fifth ICS inside the MCL.  S1 and S2 were normal.  
Murmurs, rubs, and gallops were absent.  Upper and lower 
extremity arterial pulses were palpable, and no bruits were 
noted.  Examination of the upper and lower extremities 
revealed the absence of pitting edema, clubbing, and 
cyanosis.  The diagnoses were (1) hypertension; (2) coronary 
artery disease, status post multiple cardiac catheterization 
with percutaneous transluminal coronary angioplasty and stent 
placement; and (3) hyperlipidemia.

The September 2002 VA examination report concluded with the 
following requested information.  (1) The veteran had high 
blood pressure, treated with blood pressure medication off 
and on; and he was presently taking Tenormin.  (2) The 
veteran had coronary artery disease, status post multiple 
cardiac catheterization; triple vessel coronary disease with 
95 percent mid-right coronary artery disease; moderate 
diffuse disease, left anterior descending.  (3) The veteran 
had no history of left ventricular failure or chronic 
congestive heart failure.  (4) Ejection fraction was not 
available to the examiner.  The report noted that personal, 
occupational, and recreational METS were all calculated to be 
5 METS. 

In a September 2002 addendum to the September 2002 VA 
examination, the examiner from that examination stated the 
following in connection with the examination.  No 
documentation of mitral regurgitation was noted.  The veteran 
had coronary artery disease.  The veteran had hypertension, 
and was not diagnosed to have hypertensive cardiovascular 
disease.

ii.  Analysis

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  Therefore, the criteria that are more advantageous to 
the veteran must be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).   However, revised regulations may not be 
applied retroactively from the effective date unless those 
regulations specifically provide a retroactive provision. 
VAOPGCPREC 3-2000. 

Under the criteria in effect prior to January 12, 1998, a 
minimum 30 percent rating is warranted for arteriosclerotic 
heart disease following a typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attacks, with ordinary manual labor being feasible.  A 60 
percent rating is warranted following a typical history of 
acute coronary occlusion or thrombosis, as above, or with a 
history of substantiated repeated anginal attacks, provided 
that more than light manual labor is not feasible.  A 100 
percent rating is warranted during and for 6 months following 
acute illness from coronary occlusion or thrombosis, with 
circulatory shock, etc., or after 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(effective prior to January 12, 1998).

Under criteria in effect prior to January 12, 1998, a 30 
percent evaluation is warranted for hypertensive 
cardiovascular disease with definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, and 
moderate dyspnea on exertion.  A 60 percent evaluation 
requires marked enlargement of the heart (confirmed by 
roentgenogram or an apex beat beyond the midclavicular line), 
sustained diastolic hypertension with diastolic pressure of 
120 or more (that may later have been reduced), dyspnea on 
exertion, and the preclusion of more than light manual labor.  
A 100 percent rating requires definite signs of congestive 
failure and the preclusion of more than sedentary employment.  
38 C.F.R. § 4.104, Diagnostic Code 7007 (effective prior to 
January 12, 1998).

Under the current criteria for arteriosclerotic heart disease 
(coronary artery disease) and for hypertensive heart disease, 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, a 
30 percent evaluation is warranted.  An evaluation of 60 
percent is warranted if there is more than one episode of 
acute congestive heart failure in the past year; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is warranted if 
there is documented coronary artery disease resulting in 
chronic congestive heart failure; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Codes 7005 and 7007 (2003).

Note 2 to 38 C.F.R. § 4.104 (2003) provides that "[o]ne MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute. When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used."

Under 38 C.F.R. § 4.104, Diagnostic Code 7017 (2003), 
coronary bypass surgery warrants a 100 percent evaluation for 
three months following cardiac bypass surgery. Thereafter, it 
is to be rated using the criteria set forth above for 
arteriosclerotic heart disease and hypertensive heart 
disease.

Under 38 C.F.R. § 4.104, Diagnostic Code 7006 (2003), 
myocardial infarction warrants a 100 percent rating during 
and for three months following myocardial infarction, 
documented by laboratory tests.  Thereafter, it is to be 
rated using the criteria set forth above for arteriosclerotic 
heart disease and hypertensive heart disease.

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).

The veteran is already assigned the maximum evaluation of 100 
percent allowable for the period from January 12, 1998 to 
August 22, 2000.  Therefore, the Board must now in effect 
consider whether an initial rating in excess of 30 percent is 
warranted for the period from September 22, 1997 to January 
12, 1998, under the regulatory criteria in effect prior to 
January 12, 1998; and consider whether an initial rating in 
excess of 60 percent is warranted for the period from August 
23, 2000, under the regulatory criteria in effect prior to or 
since January 12, 1998.  See Fenderson v. West, 12 Vet. App. 
119, 126-7 (1999).

For the earlier period from September 22, 1997 to January 12, 
1998, the evidence does not show that the veteran's heart 
disability meets the diagnostic criteria to warrant an 
evaluation in excess of the 30 percent assigned.  As 
reflected in the October 1997 VA examination, the medical 
evidence from that period shows that the veteran reported 
that his angina was stable and that he had chest pain only 
occasionally, relieved by rest and medication.  At that time, 
the veteran's blood pressure was mildly elevated, with 
diastolic blood pressure recorded as 90.  The record does not 
show that a history of acute coronary occlusion or 
thrombosis, or history of substantiated repeated anginal 
attacks, precluded more than light manual labor.  Nor does 
the record for that period show marked enlargement of the 
heart, sustained diastolic hypertension with diastolic 
pressure of 120 or more, dyspnea on exertion, and preclusion 
of more than light manual labor.  In this connection the 
Board notes that X-ray evidence in January 1998 showed no 
cardiomegaly or other gross abnormality.

For the period from August 23, 2000, the evidence does not 
show that the veteran's heart disability meets the diagnostic 
criteria to warrant an evaluation in excess of the 60 percent 
assigned.  In terms of the previous criteria, the veteran's 
medical record does not show that the veteran had chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or that more than a sedentary employment 
was precluded.  Nor does that record show definite signs of 
congestive failure and preclusion of more than sedentary 
employment.

In terms of the revised criteria, the veteran's medical 
record does not show that there is documented coronary artery 
disease resulting in chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; that there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 
7005 and 7007 (2003).
  
The Board notes in this respect that in August 2000, as noted 
in the September 2000 addendum, the METs  were 4-5, for 
recreational and for occupational activity, and was 7-8 for 
personal activity.  Further, although the veteran was noted 
to have chest pain with activity, he had no dyspnea, 
dizziness or syncope with activity, and no history of 
generalized fatigue.  In September 2002, METs were calculated 
to be 5 for all three types of activity.  Moreover, measured 
ejection fraction was 48 percent in September 2000, and 
estimated to be 55 to 60 percent in November 2000.  In 
September 2002, the examiner concluded that the veteran had 
no history of left ventricular failure or chronic congestive 
heart failure.  There is also evidence during this period 
that to some extent, the veteran's complaints of chest pain 
are related to non-cardiac etiology.  Further, there is no 
evidence of any acute myocardial infarction during this 
period.

Thus, the preponderance of the medical evidence does not 
demonstrate evidence of cardiac pathology warranting, under 
the relevant rating criteria, an evaluation in excess of 30 
percent for the period from September 22, 1997 to January 12, 
1998, or in excess of 60 percent from August 23, 2000.  
Accordingly, an evaluation in excess of that already in 
effect for hypertensive coronary artery disease is denied.  
The Board finds that the current 30 percent rating assigned 
for the period from September 22, 1997 to January 12, 1998, 
and the current 60 percent rating assigned for the period 
from August 23, 2000, are the highest warranted for the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Furthermore, there is no evidence that the service-connected 
hypertensive coronary artery disease, by itself, presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and thus warrant an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  There is no 
showing that the veteran's cardiac disability has required 
frequent hospitalizations for treatment.  Nor is there any 
showing that the hearing loss has resulted in marked 
interference with employment.  During a September 2002 VA 
examination, the veteran reported that he worked as a part-
time dispatcher.  The evidence establishes that the veteran 
had significant symptomatology, particularly in the period 
from August 23, 2000.  However, the evidence has been 
considered in the award of the 60 percent evaluation.  Based 
on these considerations, the Board finds that the RO did not 
err in failing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for bilateral hearing loss is denied.

A rating higher than 30 percent for hypertensive coronary 
artery disease prior to  January 12, 1998, is denied.

A rating higher than 60 percent for hypertensive coronary 
artery disease from August 23, 2000, is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



